 

Case 1:20-cv-20081-JEM Document5 Entered on FLSD Docket 01/13/2020 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 1:20-CV-20081-JEM

Plaintiff:
WINDY LUCIUS,

vs.

Defendant:
BEST BUY CO. OF MINNESOTA, INC.,

For:

J. Courtney Cunningham, Esq.

J. COURTNEY CUNNINGHAM PLLC
10873 Sw 59th Court

Pinecrest, FL 33156

Received by Professional Process Servers on the 9th day of January, 2020 at 9:00 am to be served on BEST
BUY CO. OF MINNESOTA, INC. C/O REGISTERED AGENT CT CORPORATION SYSTEM, 1200 SOUTH
PINE ISLAND ROAD, PLANTATION, FL 33324.

|, Henri J. Werner, being duly sworn, depose and say that on the 10th day of January, 2020 at 10:35 am, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT FOR
INJUNCTIVE RELIEF and CIVIL COVER SHEET with the date and hour of service endorsed thereon by me, to:
DONNA MOCH, AUTHORIZED SERVICE TECH FOR CT CORPORATION SYSTEM as Registered Agent at the
address of: 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324 on behalf of BEST BUY CO. OF
MINNESOTA, INC. and informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 50s, Sex: F, Race/Skin Color: WHITE, Height: 5'3, Weight: 130, Hair:
BROWN, Glasses: N

Under penalty of perjury, | declare that | have read the foregoing and that the facts stated in it are true, that | am
a Sheriff Appointed Process Server in the county in which this defendant/witness was served and have no
interest in the above action. Pursuant to FS 92.525(2), no notary is required.

 

 

Subscribed and Sworn to before me on the 10th
day of January, 2020 by the affiant who is

 

Te known to my : Professional Process Servers
- . & Investigators, Inc.
Aott te. {-—— 1749 N.E. 26th Street, Suite A
NOTARY POLS TANUNEZ Wilton Manors, FL 33305

Se" Commission # GG 214088 (954) 566-2523

=
* is Explres May 4, 2022
Prop eS Bonded Thru Budget Notary Services Our Job Serial Number: FIS-2020000313

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c
 

Case 1:20-cv-20081-JEM Document5 Entered on FLSD Docket 01/13/2020 Page 2 of 2
" Case 1:20-cv-20081-JEM Document 3 Entered on FLSD Docket 01/09/2020 Page 1 of 1
OBTAIN DESCR#PTION

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

 

WINDY LUCIUS
)
)
Plaintiff(s) )
Vv. ; Civil Action No. 20-CV-20081-JEM
BEST BUY CO, OF MINNESOTA, INC. )
)
)
) SERVED: Domne [Noch
Defendant(s) os .
) ATE: IDLO -ay_ TIME !O-24v
SUMMONS IN A CIVIL ACTION aye fe L ait
A BROWARD COUNTY
To: (Defendant’s name and address) BEST BUY CO. OF MINNESOTA, INC. SPECIAL PROCESS SERVER
c/o Registered Agent CT CORPORATION SYSTEM SS eee aa aaa ee

A FATrRE ¢

. |
1200 SOUTH PINE ISLAND ROAD = \ 4a
WF, gee, SO 139, NG, Bison

PLANTATION, FL 33324

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

J. Courtney Cunningham, Esq.

J. COURTNEY CUNNINGHAM, PLLC
8950 SW 74th Court, Suite 2201
Miami, FL 33156

T: 305-351-2014
cc@cunninghampllc.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date: 1/9/2020
s/ Alisha Beasley-Martin

 

Deputy Clerk
U.S. District Courts

 

Clerk of Court

(3,
